Pfeifer, J.
Because we determine that the trial court’s injunction was in part well supported by law, we partially reverse the court of appeals.
*509I
The Referendum was not a Repeal of a Repealing Ordinance.
Appellees argue that Toledo Municipal Code 101.04(a) applies to the present case. The code section provides that “[t]he repeal of a repealing ordinance does not revive the ordinance originally repealed.” Appellees argue that because the defeat of Ordinance No. 687-90 was the repeal of that ordinance and because Ordinance No. 687-90 was a repealing ordinance, the electorate repealed a repealing ordinance. We disagree.
Ordinance No. 687-90 was a repealing ordinance, but was not repealed by the electorate. Because Ordinance No. 687-90 never became law, it was incapable of being repealed by the electorate’s vote.
When an ordinance recently passed by city council is placed on the ballot, that ordinance, provided it is not an emergency ordinance, is suspended from becoming law until the results of the referendum are announced. Section 81, Chapter VI of the Toledo Municipal Charter provides:
“Referendum on petition. Every ordinance passed by the Council shall be subject to the referendum if at any time within thirty days a petition signed by electors equal in number to at least fifteen percent of the total number of ballots cast for Councilmen at the preceding municipal election be filed with the Clerk, requesting that such ordinance shall be submitted to the people for consideration. ” (Emphasis added.)
According to this section of the municipal charter, when the requisite number of signatures is placed on a petition for a referendum, the ordinance listed on the petition is placed on the ballot for approval by the electorate. Through the process of referendum, the vote of city council is replaced by the vote of the electorate. If the ordinance is not approved by the electorate, it never becomes law.
In the present case, Ordinance No. 687-90 was not approved by the electorate when it was submitted to the people by referendum and, thus, never became law. Because the ordinance was never the law, it is impossible to categorize the vote of the electorate as a repeal of Ordinance No. 687-90. Instead, the electorate defeated the ordinance. Thus, Toledo Municipal Code 101.04(a), which addresses the repeal of a repealing ordinance, does not apply to this case.
Because the repealing ordinance was defeated, not repealed, by the electorate, the original version of Toledo Municipal Code 131.09, which establishes a house of correction, remained intact.
*510II
The Injunction was Overbroad in Scope.
Although we agree with appellants that the defeat of the referendum did not repeal a repealing ordinance, we conclude that the injunction issued by the trial court was overbroad and did not narrowly enforce the legal effect of the defeated ordinance. Accordingly, we hold that the court of appeals correctly reversed certain portions of the injunction.
Great caution should be exercised when a court of law enjoins the functions of other branches of government. Garono v. State (1988), 37 Ohio St.3d 171, 173, 524 N.E.2d 496, 499. Thus, only those rights which are unequivocally guaranteed should be enforced through an injunction against governmental entities.
To apply this test to the present case, we must determine what rights were unequivocally granted to the electorate when it defeated Ordinance No. 687-90. Section 86, Chapter VI of the Toledo City Charter delineates those rights granted to the electorate when it defeats an ordinance submitted to it by referendum. The provision provides:
“Power of the Council to amend or repeal. After the people have legislated for themselves, either by initiating legislation or passing favorably or unfavorably upon legislation referred to it by any body, their action is final and shall not be subject to amendment or repeal, without a general vote of the people of Toledo on same.”
This provision ensures that once the electorate has voted upon legislation referred to it in the form of a referendum, only the electorate has the right to alter the result of their referendum vote. When the electorate in Toledo defeated Ordinance No. 687-90, Toledo City Council was precluded from passing legislation in the areas addressed by the defeated ordinance. Only the electorate retained the right to legislate in those areas. Thus, the trial court’s injunction is appropriate to the extent it protects this exclusive right of the electorate to legislate in those areas addressed by Ordinance No. 687-90.
When the areas addressed by Ordinance No. 687-90 and the trial court’s injunction are compared, certain portions of the injunction protect areas covered by the ordinance and are, thus, permissible. Other portions of the injunction concern matters not addressed by the defeated ordinance and are, thus, not permissible. Ordinance No. 687-90 addressed whether the house of correction should be closed. Thus, the trial court appropriately enjoined city council from closing the facility. Ordinance No. 687-90 also discussed the phasing out of the house of correction. Therefore, city council is prohibited from enacting legislation which phases out the facility, and an injunction enforcing this prohibition is appropriate. We reverse the court of appeals to the extent it reversed the trial *511court’s injunction prohibiting the closing or phasing out of the house of correction. These portions of the injunction were appropriate.
Certain portions of the trial court’s injunction against the city are inappropriate because they are not narrowly tailored to preserve the rights of the electorate created by the defeat of the November 6, 1990 referendum. The trial court’s injunction forbids the removal of any property or inventory from the house of correction as well as prohibiting the reduction of capacity or funding for the facility. The amounts of property, inventory, capacity and funding are not addressed by Ordinance No. 687-90. The defeat of the ordinance did not deprive the Toledo City Council of the right to legislate in these areas. We affirm the court of appeals to the extent its decision reversed the portions of the trial court’s injunction which enjoined city activities unrelated to those matters addressed by Ordinance No. 687-90. We remand the cause to the trial court to amend its injunction in accordance with this opinion.

Judgment affirmed in part, reversed in part and cause remanded.

Moyer, C.J., A.W. Sweeney, Douglas, J.D. Sweeney and F.E. Sweeney, JJ., concur.
Wright, J., dissents.
James D. Sweeney, J., of the Eighth Appellate District, sitting for Resnick, J.